internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05-plr-154614-02 date date legend taxpayer parent date date company official dear this letter responds to a letter dated date submitted on behalf of taxpayer and subsequently joined in by parent requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election the extension is being requested for taxpayer and parent to make a ratable allocation election the election under sec_1_1502-76 of the income_tax regulations additional information was received by letter dated date the material information submitted for consideration is summarized below on date parent was acquired by taxpayer taxpayer is a calendar_year domestic c_corporation and the common parent of a consolidated_group that files a consolidated federal_income_tax return parent was a calendar_year domestic c_corporation and the common parent of a consolidated_group that filed a consolidated federal_income_tax return plr-154614-02 taxpayer and parent maintain their books on the accrual_method as a result of the date acquisition parent was included in taxpayer’s consolidated_group taxpayer intended to file an election under sec_1_1502-76 to apply the ratable allocation method on its tax_return for the tax_year ending on date regarding the activity of parent and parent’s subsidiaries the election was to be filed with taxpayer’s return for the tax_year ending on date but for various reasons the election was not timely filed subsequently this request was submitted under sec_301_9100-3 for an extension of time to file the election under sec_1_1502-76 a consolidated_return must include the common parent's items of income gain deduction loss and credit for the entire consolidated_return_year and each subsidiary's items for the portion of the year for which it is a member if the consolidated_return includes the items of a corporation for only a portion of its tax_year items for the portion of the year not included in the consolidated_return must be included in a separate_return including the consolidated_return of another group under sec_1_1502-76 if a corporation becomes or ceases to be a member during a consolidated_return_year it becomes or ceases to be a member at the end of the day on which its status as a member changes and its tax_year ends for all federal_income_tax purposes at the end of that day under sec_1_1502-76 the returns for the years that end and begin with the corporation becoming or ceasing to be a member are separate tax years for all federal_income_tax purposes the returns are subject_to the rules of the internal_revenue_code applicable to short periods as if the corporation ceased to exist on becoming a member or first existed on becoming a member in lieu of the general_rule of sec_1_1502-76 requiring a closing of the books sec_1_1502-76 provides that if the corporation is not required to change its annual_accounting_period or its method_of_accounting as a result of its change in status and an irrevocable election is made under sec_1_1502-76 the corporation’s items other than certain extraordinary items may be ratably allocated between the periods if this election is made an equal portion of the corporation’s items are allocated to each day of the corporation’s original year the tax_year determined without taking sec_1 into account except that extraordinary items must be allocated to the day that they are actually taken into account under sec_1_1502-76 the election to ratably allocate the corporation’s items is made in a separate statement filed with the returns including the items for the years ending and beginning with the corporation’s change in status pursuant to sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but plr-154614-02 no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_1502-76 therefore the commissioner has discretionary authority under sec_301_9100-3 to grant an extension of time for taxpayer and parent to file the election provided that they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by taxpayer parent and company official explain the circumstances that resulted in the failure to timely file a valid election the information establishes that a tax professional was responsible for the election that taxpayer and parent relied on the tax professional to timely make the election and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that taxpayer and parent have shown they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date on this letter for taxpayer and parent to file the election by filing all returns required to report taxpayer and parent’s items in accordance with the election and by attaching the statement described in sec_1_1502-76 to each return a copy of this letter should also be attached to each return the above extension of time is conditioned on the taxpayer's consolidated group's and parent’s consolidated group’s tax_liability if any not being lower in the aggregate for all years to which the election applies than it would have been if the election had been made timely taking into account the time_value_of_money no opinion is expressed as to the taxpayer's consolidated group's or parent’s consolidated group’s tax_liability for the years involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayer's consolidated group's or parent’s consolidated group’s tax_liability is lower sec_301_9100-3 plr-154614-02 no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-3 we relied on certain statements and representations made by the taxpayer and its representatives however all of the essential facts must be verified in addition notwithstanding that an extension is granted under sec_301 to file the election penalties and interest that would otherwise be applicable if any continue to apply a copy of this letter must be attached to any income_tax return to which it is relevant taxpayer must provide parent with a copy of this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely ken cohen senior technician reviewer branch office of associate chief_counsel corporate
